Title: To Alexander Hamilton from Benjamin Brookes, 21 August 1799
From: Brookes, Benjamin, Jr.
To: Hamilton, Alexander


          
            Majr. Genl Hamilton
            Sir
            Upper Marlbro Augt. 21 1799
          
          I am at this time scarcely Able to sit up, yet hope My Leg is on a good way of recovery—I have inclosed Docr. Wm. Beanes certificate, respecting My Confinement which I Trust will fully satisfy Genl. Hamilton, that it was impossible for me to Come on before this period—the Moment My situation will permit It I shall be on My Way to New York
          with due Consideration I am Sir your Obt. & Huml Sert.
          
            Benjamin Brookes
          
        